IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00147-CV
 
GarretT Shores d/b/a 
Three Brush Construction,
                                                                                    Appellant
 v.
 
Larry Cathey d/b/a 
Texas Tree & Landscape,
                                                                                    Appellee
 
 
 

From the 414th District Court
McLennan County, Texas
Trial Court No. 2006-2289-5
 

MEMORANDUM  Opinion

 




            The Court has been notified that
Appellee has filed a bankruptcy proceeding.  Tex.
R. App. P. 8.1.  Further action in this appeal is automatically stayed. 
See 11 U.S.C. § 362.
            For administrative purposes, this
appeal is suspended and will be treated as closed unless reinstated on a proper
motion.  Tex. R. App. P. 8.2.  It
may be reinstated on motion of any party showing that the stay has been lifted
or modified and specifying what action, if any, is required from this Court
upon reinstatement of the appeal.  Tex.
R. App. P. 8.3.
            The reporting requirement of Local
Rule 17 is suspended.  10th Tex. App. (Waco) Loc.  R. 17.
            The Clerk of this Court is directed to
transmit a copy of this opinion to the attorneys of record, the trial court
judge, and the trial court clerk.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
suspended; appeal administratively closed
Order
delivered and filed December 12, 2007
[CVPM]